        Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 1 of 28




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

THE MANGROVE PARTNERS MASTER              §
FUND, LTD., AND 683 CAPITAL               §
PARTNERS, LP,                             §   CIVIL ACTION NO: 1:20-CV-02290
                                          §
            Plaintiffs,                   §
                                          §
vs.                                       §   COMPLAINT
                                          §
NAVIOS MARITIME CONTAINERS L.P.,          §
                                          §
            Defendant.



BRIAN KERR
BAKER BOTTS LLP
30 Rockefeller Plaza
New York, New York 10112
(212) 408-2500

OF COUNSEL:

DANNY DAVID (pro hac vice forthcoming)   NAVI DHILLON (pro hac vice forthcoming)
JUSTIN LIPE (pro hac vice forthcoming)   BAKER BOTTS LLP
BAKER BOTTS LLP                          101 California Street
910 Louisiana Street                     San Francisco, California 94111
Houston, Texas 77002                     (415) 291-6200
(713) 229-1234
          Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 2 of 28



                                         COMPLAINT

       Plaintiffs The Mangrove Partners Master Fund, Ltd. (“Mangrove”) and 683 Capital

Partners, LP (“683 Capital,” and together with Mangrove, “Plaintiffs”) file this complaint against

Navios Maritime Containers L.P. (“Defendant” or the “Partnership”) and allege as follows:

                                 NATURE OF THE ACTION

               The Partnership is in the maritime shipping container business and solicited, in

New York, an investment opportunity to Plaintiffs. Defendant touted a specific business plan

and convinced Plaintiffs to invest approximately $25 million. Plaintiffs are among the larger

investors in the Partnership. Since making those investments in 2017, Plaintiffs have grown

increasingly concerned about troubling decisions made by the Partnership and its management.

The Partnership’s Chairman of the Board, Angeliki Frangou (“Frangou”), has been the subject of

criminal investigations and felony charges. In addition, Frangou has approved sweetheart deals

with other entities she owns or controls, on economic terms highly unfavorable to the

Partnership. For example, acting through the Board that she controls, Frangou recently amended

an existing Management Agreement between the Partnership and one of her affiliated entities.

That amendment increased the daily management fees paid by the Partnership to an amount far

in excess of industry standards and added an entirely new termination fee that currently exceeds

$50 million—nearly double the Partnership’s current market capitalization.

               In December 2019, Plaintiffs sent a books and records demand asking for

information regarding the business of the Partnership.      Plaintiffs sent a second request in

February 2020 asking about criminal matters involving the Chairman of the Board, Frangou.

The Partnership stonewalled both requests and has yet to produce a single document.




                                               -2-
         Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 3 of 28



              The    Partnership—formerly      Navios     Maritime     Containers    Inc.    (the

“Predecessor”)—is one of a series of interconnected and affiliated shipping companies that each

utilize the Navios brand. The following diagram depicts these companies:




              Frangou is at the center of this web of entities. She serves as the Chairman of the

Board for every entity identified above, including the Partnership and its parent holding

company, Navios Maritime Holdings Inc. (“Navios Holdings”). In addition, she serves as the

Chief Executive Officer of each entity, with the exception of Navios South American Logistics

Inc.   She is also the largest shareholder of parent company Navios Holdings, owning

approximately 31% of its outstanding shares according to her most recent filing with the

Securities and Exchange Commission.




                                              -3-
          Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 4 of 28



               In this action, Plaintiffs—the second and third largest independent shareholders of

the Partnership—seek to enforce their rights to inspect certain books and records pursuant to

Section 32 of the Marshall Islands Limited Partnership Act and Section 3.4 of the Navios

Maritime Containers L.P.’s Partnership Agreement dated November 30, 2018 (the “LP

Agreement”).

               For months, Plaintiffs have repeatedly asked for basic information concerning,

among other things, the Partnership’s operations, financial condition, and transactions with

affiliated entities. Plaintiffs offered to confer on multiple occasions by phone to streamline the

process and assist in the copying and production of the requested records. Defendant refused to

confer by phone about streamlining the production process.

               The Partnership has taken the extreme position that Plaintiffs are not entitled to a

single record because the Partnership believes Plaintiffs’ request has no valid business purpose—

despite the fact that Plaintiffs have invested millions of dollars in the Partnership and identified

multiple discrete instances of self-interested, undisclosed, and unsupported Board actions. The

Partnership’s troubling stance is at odds with applicable law and is nothing more than an

unlawful effort to hide information from Plaintiffs. For example, the Partnership refuses to allow

inspection of the records that it is statutorily and contractually required to provide irrespective of

Plaintiffs establishing a proper purpose, such as basic financial information and member lists

under Section 3.4 of the LP Agreement.

               Even though the business purpose underlying Plaintiffs’ request for select records

should have been obvious to the Partnership, Plaintiffs nevertheless prepared a detailed letter

outlining examples of why they sought certain information.             Plaintiffs identified specific




                                                 -4-
          Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 5 of 28



instances of apparent wrongdoing by Frangou and the Partnership’s Board of Directors (the

“Board”), such as:

               a.      Recklessly conducting a direct listing of the Partnership’s shares on the
                       NASDAQ stock exchange (the “Direct Listing”)—in violation of prior
                       material representations to investors, including Plaintiffs, and without
                       shareholder approval—in order to trigger a conversion and impose a new,
                       oppressive corporate governance structure on the Partnership and its
                       shareholders.

               b.      After soliciting millions of dollars from Plaintiffs, orchestrating a scheme
                       to strip fiduciary duty protections and entrench Frangou and her hand-
                       selected cronies on the Partnership’s Board in an effort to insulate Frangou
                       and the Board that she controls from liability or challenge.

               c.      Wrongfully directing substantial financial and other resources belonging
                       to the Partnership to various other companies under Frangou’s control.

               d.      Failing to disclose material information—or, alternatively, making
                       material misrepresentations—to investors, such as Frangou’s apparent
                       involvement in criminal matters.

               The Partnership’s improper efforts to rob Plaintiffs of their inspection rights have

only served to increase Plaintiffs’ concerns regarding what Frangou and the Partnership are

trying to hide—e.g., gross mismanagement, self-dealing, breaches of the LP Agreement, and

breaches of legal duties owed to Plaintiffs. Standing alone, the fact that the Partnership refuses

to provide any information regarding the criminal allegations involving Frangou is alarming.

               As large stakeholders in the Partnership, Plaintiffs seek books and records to learn

more about the Partnership’s business dealings and investigate or assess (i) potential

wrongdoing, mismanagement, and possible breaches of legal duties by the Partnership’s general

partner, directors, and officers; (ii) the ability of the Board to impartially consider a demand for

action to determine whether a pre-suit demand is necessary or would be excused prior to

commencing derivative litigation on behalf of the Partnership; (iii) the projections, financial

analyses, motivations, and approval processes underlying certain Board decisions in late 2018;



                                                -5-
          Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 6 of 28



(iv) the Partnership’s and Predecessor’s apparent failures to disclose material information; and

(v) mechanisms to prevent any additional damage to the Partnership resulting from actions taken

by a controlling stockholder who has placed her own interests above those of the Partnership’s

minority stockholders. The documents sought through this action are necessary and essential to

the purposes articulated by Plaintiffs.

               Plaintiffs seek an order directing the Partnership to produce books and records for

inspection and copying.

                                          THE PARTIES

               Plaintiff The Mangrove Partners Master Fund, Ltd., a Cayman Islands exempted

company, became a shareholder of the Partnership’s Predecessor in 2017 and has continuously

held Partnership stock (including its ownership interest in the Partnership’s Predecessor, pre-

conversion) at all relevant times. Mangrove’s principal business place of business is New York,

New York. Mangrove currently has millions of dollars invested in the Partnership.

               Plaintiff 683 Capital Partners, LP, a Delaware limited partnership, became a

shareholder of the Partnership’s Predecessor in 2017 and has continuously held Partnership stock

(including its ownership interest in the Partnership’s Predecessor, pre-conversion) at all relevant

times. 683 Capital’s principal place of business is New York, New York. 683 Capital currently

has millions of dollars invested in the Partnership.

               Defendant Navios Maritime Containers L.P. is a Marshall Islands limited

partnership. Defendant, through its agents, regularly conducts business in New York, including

through related or controlled entities. The Partnership was originally formed as Navios Maritime

Containers Inc., a Marshall Islands corporation, by parent company Navios Holdings in April

2017. In November 2018, the Predecessor was converted into the Partnership and all outstanding




                                                 -6-
          Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 7 of 28



common shares of the Predecessor were converted into common units of the Partnership,

representing limited partner interests in the Partnership. At the conversion ratio of one common

share of the Predecessor to one common unit of the Partnership, an aggregate of 34,603,100

Partnership common units were outstanding after the conversion. Since 2018, the Partnership’s

shares have been listed and traded on a stock exchange located in New York.

                                 VENUE AND JURISDICTION

               Venue is proper in this judicial district because a substantial portion of the

transactions and wrongs complained of herein occurred in this district, including the

Partnership’s investment solicitations to Plaintiffs and others in connection with a private

placement; execution of contracts underlying this dispute; numerous activities concerning the

Partnership’s efforts to pursue an initial public offering of the Partnership’s shares; the

subsequent completion of the Direct Listing of all the Partnership’s outstanding shares, which are

exclusively traded on the NASDAQ stock market located in New York, New York; and the

Partnership’s publicly facing securities representations concerning the Partnership, Navios

Holdings, the conversion, and the contemplated public offering.

               Venue is also proper in this judicial district because the Partnership received

substantial compensation by doing business here and engaging in significant investment

solicitations in this jurisdiction. In addition, the shares of the Partnership that are the basis for

Plaintiffs’ books and records demands are traded exclusively in this district. Upon information

and belief, some or all of the requested records are also located within this judicial district,

including at offices of the Partnership’s agents (e.g., Fried, Frank, Harris, Shriver & Jacobson

LLP).




                                                -7-
           Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 8 of 28



                 For the same reasons cited in support of venue in this judicial district, this Court

has personal jurisdiction (specific) over the Partnership with respect to the claims set forth

herein. In addition, the Partnership carries on a continuous and systematic part of its business in

the State of New York. For example, the Partnership maintains a registered agent for service of

process, markets its business operations via a local New York contact and phone number and

conducts business in an office located in Manhattan.

                 Subject matter jurisdiction is proper under 28 U.S.C. section 1332 (diversity

jurisdiction).

                                   FACTUAL BACKGROUND

A.      Formation of the Predecessor Corporation.

                 The Partnership was originally formed on April 28, 2017 as Navios Maritime

Containers Inc. by its parent company, Navios Holdings. The Predecessor was a corporation

formed under the laws of the Republic of the Marshall Islands. Until late 2018, the Predecessor

was registered and traded on the Norwegian OTC List marketplace.

                 Following its formation, the Predecessor sought financing for the purchase of

several container vessels through various private placements for an aggregate of 34,603,100

common shares in exchange for total proceeds of approximately $180.3 million (the “Private

Placements”).

                 The Predecessor appointed Fearnley Securities AS as its bookrunner, and

Fearnley Securities AS and S. Goldman Advisors LLC were jointly appointed as managers (the

“Private Placement Managers”) for the Private Placement.

                 Beginning in May 2017, the Predecessor began actively marketing the Private

Placement to potential investors, including Plaintiffs, which included road shows in New York.




                                                 -8-
          Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 9 of 28



                As part of the solicitation process, the Predecessor represented in New York to

potential investors that the Predecessor’s Board had resolved to pursue an initial public offering

(“IPO”) on a recognized stock exchange within twelve months of completing the Private

Placements. Upon consummation of the IPO, the Predecessor would be converted into a limited

partnership.   Relying on these representations, Mangrove and 683 Capital have invested

approximately $15 million and $10 million in the Partnership, respectively.

                In furtherance of these plans, on June 7, 2017, the Board unanimously adopted

resolutions approving a plan to convert the Predecessor into a limited partnership organized

under the laws of the Republic of the Marshall Islands upon the completion of an IPO (the “Plan

of Conversion”).

                The Plan of Conversion, which provided for conversion after completion of an

IPO, was then submitted to and approved by the Predecessor’s then-existing shareholders, which

did not yet include outside investors (e.g., Plaintiffs).

                On the same day, the Predecessor entered into a variety of related party

agreements, including (i) a management agreement dated June 7, 2017 (the “Management

Agreement”) with Navios Shipmanagement Inc. (the “Manager”) pursuant to which the Manager

provides commercial and technical management services for the Predecessor’s vessels; and

(ii) an administrative services agreement with the Manager to provide bookkeeping, audit and

accounting, legal and insurance, administrative and clerical, banking and financial, advisory,

client, investor relations, and other services.

                The initial Private Placement involving Plaintiffs closed on June 8, 2017 raising

approximately $50.3 million in capital.




                                                  -9-
          Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 10 of 28



               In the months that followed, the Predecessor entered into a series of loan facilities

and follow-on private placements to raise additional funds used to purchase containerships for

the Partnership’s fleet.

B.     The Predecessor begins preparing for the contemplated initial public offering.

               In March 2018, the Predecessor filed a Draft Registration Statement with the

Securities and Exchange Commission, which expressly referenced the contemplated IPO.

               Between March and September 2018, the Predecessor filed four separate

amendments to the Registration Statement—all of which contemplated an IPO, consistent with

prior representations and approvals, and outlined the details surrounding the offering, including

an anticipated IPO price of $19.00 per share.

C.     Frangou and the Predecessor’s Board violate their representations by unilaterally
       electing to proceed with a direct listing of the Predecessor’s shares after a failed IPO
       attempt.

               In or around October 2018, the Predecessor—led by Frangou and one or more of

the directors she controlled—abruptly changed course, unilaterally setting aside the previously

approved Plan of Conversion and IPO in favor of the Direct Listing on the NASDAQ stock

exchange.     This decision ignored the shareholders’ best interests, their objections (e.g.,

Plaintiffs’), and the prior representations made to investors in solicitations for the Private

Placement.

               On the eve of the conversion and one day before filing the final Registration

Statement, the Predecessor’s Secretary, Vasiliki Papaefthymiou, executed an Amended and

Restated Plan of Conversion to effectuate the Direct Listing in contravention of the

Predecessor’s longstanding representations and the shareholders’ prior approvals.

               This course-reversal was never fairly or properly disclosed to the shareholders,

much less submitted for approval.


                                                -10-
         Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 11 of 28



                While the Amended Plan of Conversion states that the original Plan of

Conversion was approved by all shareholders of the Predecessor, it then provides that the Board

elected to unilaterally amend the Plan and the LP Agreement as it desired:

                The Board has determined that it is in the best interests of the Company
                that the listing of the Common Units and the Conversion be effected
                through an underwritten, primary issuance and sale of Common Units and,
                accordingly determined to amend and restate the Former Plan and to
                amend the related form of limited partnership to accommodate the
                underwritten, primary issuance and sale of Common Units and to effect
                certain desirable amendments.

                Upon information and belief, it appears the amendments were not properly

considered and approved by the Board, notwithstanding the language in the Amended Plan of

Conversion.     Alternatively, it appears any decision by the Board was tainted by bias and

uninformed. Among other things, Plaintiffs have asked for books and records concerning such

transactions.

                Upon learning of the radical change to the Predecessor’s contemplated offering,

Mangrove expressed its opposition to the Direct Listing, forecasting the disastrous impact it

would have on the Predecessor’s share price. Efforts by Mangrove and other stockholders to

prompt the Board to consider alternatives and to consider the devastating harm that would result

from the Direct Listing fell on deaf ears.

                Ignoring the warnings, the Frangou-led group proceeded with the Direct Listing

and the conversion of the Predecessor’s outstanding common shares into common units of the

Partnership, which was formed as a Marshall Islands limited partnership.

                The devastating harm wrought by the decision to proceed with the Direct

Listing—the very same harm that shareholders warned would result—is readily apparent from

even a cursory look at the share price’s performance, dropping 30% in the first week on the

market and more than 50% in the first three months. Plaintiffs objected to the Direct Listing


                                              -11-
         Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 12 of 28



because the consequences of proceeding with the Direct Listing were obvious. Those objections

were ignored and the predicted and obvious financial harm to the Partnership occurred.

               In connection with the conversion, the Board appointed Navios Maritime

Containers GP LLC—an affiliated and wholly-owned subsidiary of Navios Holdings that is

controlled by Frangou—to serve as the general partner of the Partnership (the “General

Partner”). In addition, Frangou entrenched herself and her cohorts on the Partnership’s Board

and ensured, through the terms of the LP Agreement, that she would maintain firm control of the

Partnership’s activities moving forward.

D.     The Direct Listing and conversion raise serious red flags.

               While the Amended and Restated Plan of Conversion claims that it was

accomplished with Board consent, it makes no mention of any Board resolutions or formal

approval in support of the amendment. This stands in stark contrast to the original Plan of

Conversion, which expressly identifies the measures taken to obtain approval. Nor does the

Amended and Restated Plan of Conversion indicate that the Board of Directors ever performed

any diligence to inform themselves regarding the significant harm associated with approving the

ill-advised Direct Listing after the Predecessor’s failed IPO.

               Because the Partnership has refused to provide even basic information, it is not

even clear to Plaintiffs that the Board ever formally considered or approved the amendment to

the Predecessor’s Plan of Conversion or the election to move forward with the Direct Listing—

much less, whether the Direct Listing was in the Predecessor’s best interests or whether there

were more attractive alternatives before consummating the Direct Listing.

               Plaintiffs raised this precise issue in their Letter Demands to the Partnership,

questioning whether a Board resolution did, in fact, occur as the Predecessor has claimed. Not

only did the Partnership refuse to produce responsive materials on that issue; the Partnership


                                                -12-
         Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 13 of 28



offered no assurances or detail regarding the procedures, if any, that were actually followed.

This silence speaks volumes.

E.     The conversion was an unlawful scheme to entrench Frangou and the Board.

                The Board’s election to proceed with the Direct Listing and related conversion

has conferred substantial benefits to Frangou, the Board, and the Partnership’s affiliates—which

are also controlled by Frangou—to the detriment of the Partnership’s and Predecessor’s

shareholders. For example, it appears that the sole purpose of the Direct Listing and the resulting

conversion was to remove any accountability that Frangou and her Board constituents previously

had by improperly restricting the duties owed through the 2018 conversion to a limited

partnership and the adoption of self-serving provisions in the LP Agreement. In other words, it

appears the decision to move forward with the Direct Listing was designed to strip away

minority protections and other legal duties to benefit Frangou at the expense of other

shareholders.

                In connection with the conversion to a limited partnership, Frangou and the other

directors prepared and revised the LP Agreement for the Partnership. However, rather than

maintain the standards and duties in effect under the prior governance structure, the directors

breached their duties of loyalty by unilaterally injecting onerous and self-serving restrictions on

the duties owed in furtherance of their personal interests.

                The fiduciary duties owed at all times prior to the conversion were relied on by

investors, including Plaintiffs, when electing to participate in the Private Placements.

                Where, as here, a corporation enters into an agreement that will extinguish

material potential liability for a controlling individual like Frangou, the individual has received a

non-ratable benefit and, thus, must prove that the process and consideration surrounding the

transaction were entirely fair and proper.         Yet, despite the clear conflict between the


                                                -13-
         Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 14 of 28



Partnership’s interests and those of Frangou and the directors she controls, the Board did nothing

to protect the Partnership’s interests and ensure that approval of the new terms was approved by

a vote of disinterested and independent directors. In fact, the restrictions at issue were not even

disclosed to the shareholders. To the extent that Frangou and the Board intended to remove or

restrict the scope of the fiduciary duties in effect at the time they were soliciting the Private

Placements, they had an obligation to disclose that material information to investors and failed to

do so.

               Frangou and the rest of the Board also inserted a variety of provisions into the LP

Agreement that effectively entrenched and transferred complete control of the Partnership to

Frangou and her hand-selected constituents.           The Board accomplished this through LP

Agreement provisions (i) allowing the General Partnership sole discretion over the appointment

of three of the seven Board seats; (ii) providing that the remaining four directors would be

elected by a plurality of the votes of the Outstanding Common Units, which ensured that

Frangou and Navios Holdings would be able to select at least one of the four Elected Directors

and guarantee Board control; and (iii) permitting the Elected Directors to be removed, at any

time and without Cause, by the affirmative vote of a majority of the other members of the Board.

               The Board then ensured that the Partnership’s shareholders could not unwind

these onerous and oppressive restrictions by requiring the approval of at least 90% of the

Outstanding Units to amend the provisions of the LP Agreement.

               There is no obvious or compelling business purpose for implementing the

restrictions on fiduciary duties or the transfers of Board control to Frangou and the General

Partner in the LP Agreement. Rather, it appears that the primary motivation for the Direct

Listing and related conversion was to significantly limit the duties and potential liability of




                                               -14-
         Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 15 of 28



Frangou and the Board. The lack of alternative justifications for the Direct Listing reinforces

Plaintiffs’ concerns that the Predecessor and its Board were not acting impartially, but rather

served as a mere rubber stamp to Ms. Frangou’s preferred transaction and desire to eliminate her

potential exposure for the self-interested transactions that have followed.

F.     Frangou is diverting Partnership assets to herself and her affiliated entities.

               The Board’s pervasive mismanagement, and the self-interested actions that

contributed to the Predecessor’s Direct Listing, have continued post-conversion. For example, in

connection with soliciting the investments of Mangrove and 683 Capital, the Predecessor stated

that much of the Partnership’s income would be paid to investors as dividends post-conversion,

touting the preferred tax treatment for dividends in a partnership as the reason for the conversion.

However, while the conversion occurred more than a year ago, the Partnership has failed to issue

any of the promised dividend payments to investors, and there was no reasonable basis to move

forward with the Direct Listing.

               In addition, the Partnership has squandered assets by entering into expensive deals

with affiliates controlled by Frangou, which contain outlier terms that are more favorable to the

affiliates than industry standard. Such conduct is especially alarming in light of the Partnership

repeatedly touting to investors that its economies of scale result in “~5% lower operating

expenditures than the industry.”

               One of those deals is the Partnership’s Management Agreement, pursuant to

which the Partnership compensates the affiliated Manager for its provision of commercial and

technical management services to the Partnership’s vessels.           Although the Management

Agreement requires that such services be provided in a commercially reasonable manner, the

Partnership has siphoned off significant funds by charging inflated fees that are above standard

industry rates and grossly exceed the “~5% lower operating expenditures than the industry”


                                                -15-
         Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 16 of 28



promised to investors.     The Management Agreement further authorizes the Manager to

subcontract certain commercial and technical management services to other Navios Holdings

subsidiaries, enabling further abuse through subcontracts with additional Frangou affiliates.

Under this payment scheme, an entity affiliated with Frangou received more than $53 million in

daily rates 2018 alone, which does not even account for the various other amounts owed under

the Management Agreement.

               Based on information and belief, the Partnership also appears to have

compensated the Manager affiliate retroactively for a period predating the Management

Agreement’s execution by more than a month. Specifically, the Partnership’s public filings

describe the Manager’s fee as covering the period starting “April 28, 2017 (date of inception),”

yet the Management Agreement containing these payment obligations was not even executed

until June 7, 2017.

               Moreover, in August 2019, the Partnership increased the benefits being

transferred to the Manager by entering into an amendment to the Management Agreement,

despite the lack of any legitimate business purpose or justification to amend the agreement. The

term of the Management Agreement covered an initial period of five years and included an

automatic extension for five-year periods thereafter unless a notice for termination is received by

either party. Thus, barring the Manager terminating the Management Agreement, it would have

continued in perpetuity under its prior terms. And even if termination were to occur, the

Management Agreement’s initial term was not set to expire for more than two years, on June 7,

2022. Thus, in an act that can only be explained as blatant self-dealing, the Board approved an

amendment to the Management Agreement that (i) extended the agreement, (ii) increased the




                                               -16-
           Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 17 of 28



management fees owed by the Partnership, and (iii) injected an entirely new termination fee into

the agreement.

                 Not only has the amendment dramatically increased the Partnership’s exposure in

the event of termination; it provides for the payment of added fees that the Partnership was

previously under no obligation to pay, resulting in the additional diversion of assets out of the

Partnership. While the Partnership was previously scheduled to pay a daily fee of US $6,100 for

containerships from 3,000 TEU up to 5,500 TEU and $7,400 for containerships from 8,000 TEU

up to 10,000 TEU, it now must pay, over the same-two year period, (a) $6,215 daily rate per

Container vessel of 3,000 TEU up to 4,999 TEU—an increase of $125 per day; and (b) $7,780

daily rate per Container vessel of 8,000 TEU up to 9,999 TEU—an increase of $380 per day. By

contrast, the amendment conveys no meaningful consideration to the Partnership.

                 The Partnership’s conflicted decision to enter into an entirely unjustified

amendment designed to exclusively benefit another of Frangou’s entities constitutes an egregious

violation of Frangou’s, General Partner’s, and the Board’s fiduciary duties. As a result of this

self-dealing transaction, the Partnership will materially overpay for assets and services that were

already committed to the Partnership through July 2022, while simultaneously imposing an

entirely new termination fee on the Partnership equal to an entire year’s worth of Management

fees. For reference, the Management fees paid in just the first nine months of 2019 totaled to

$48.9 million. By comparison, the Partnership’s market cap as of March 12, 2020 was $31.409

million.   The net result will be a substantial and unjustified increase in the Partnership’s

obligations and transfer of wealth from the Partnership’s investors to another Frangou-controlled

entity.




                                               -17-
         Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 18 of 28



               The Partnership has similarly contracted with other entities affiliated with and

controlled by Frangou—for example, through an Administrative Services Agreement and an

Omnibus Agreement.       Based on information and belief, these agreements likewise contain

payment obligations and other provisions that are substantially more onerous on the Partnership

than standard industry terms. In order to fully assess the scope and extent of this practice of

diverting Partnership assets through sweetheart deals, Plaintiffs must have access to the books

and records requested in the Demand Letters. The Partnership’s refusal to allow inspection of

such materials is therefore improper.

G.     The Partnership is hiding information regarding criminal matters involving
       Frangou.

               According to publicly available publications and based on information and belief,

Frangou, the Partnership’s Chief Executive Officer and Chairman of the Board, has been the

subject of at least one criminal investigation in recent years, including an investigation by special

corruption prosecutors that led to Frangou’s bank accounts being frozen in or around November

2018—approximately one month before the Direct Listing and conversion. Moreover, according

to publicly available publications and based on information and belief, Greek authorities brought

felony charges against Frangou in connection with an alleged money laundering racket and

potential corrupt practices in 2016. Incredibly, none of these matters—much less the criminal

charges—were ever formally disclosed to Plaintiffs or, based on information and belief, the

Partnership’s other investors and shareholders.

               These criminal charges and investigations raise obvious and pressing concerns

regarding Frangou’s fitness to serve as a director and executive in the Partnership. In addition,

they raise material questions regarding the Board’s impartiality, oversight functions, and

compliance with the FCPA and other rules and regulations; the Partnership’s removal of certain



                                                -18-
          Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 19 of 28



fiduciary duties during its 2018 conversion; and the measures taken by the Board to investigate

the allegations, if any.

H.      Plaintiffs’ Books and Records Demands.

                On December 4, 2019, Plaintiffs’ counsel served a demand letter on the

Partnership’s registered agent in New York seeking targeted information.                  For example,

Plaintiffs requested that the Partnership provide the following information:

                a.         Documents sufficient to show a complete record or list of the
                           Partnership’s unit holders, showing the name and address of each unit
                           holder and the number of units registered in the name of each such unit
                           holder (a) as of the date of this letter (the “Current Date”), and (b) as of
                           November 30, 2018 (the “Conversion Date”).

                b.         Copies of all written partnership agreements for the Partnership (including
                           all exhibits and attachments thereto), all certificates of limited partnership
                           for the Partnership, and all amendments to those documents.

                c.         With respect to the Partnership and any entities it controls or operates, any
                           annual reports, audited or unaudited financial statements, and general
                           ledgers.

                d.         With respect to the Partnership and any entities it controls or operates, all
                           agreements or contracts involving any affiliates, including Navios
                           Maritime Acquisition Corporation, Navios, Navios Maritime Partners
                           L.P., Navios Maritime Midstream Partners, L.P., Navios South American
                           Logistics, Inc., Special Purpose Vehicles Navios Europe I & II, Navios
                           Maritime Holdings Inc., or Ms. Angeliki Frangou.

                e.         With respect to the Partnership, its General Partner, and the Predecessor,
                           all meeting minutes, resolutions, board or committee packages,
                           presentations, reports, or any other materials reviewed, considered or
                           relied upon in connection with any review, action, decision, vote,
                           determination, or proposal concerning the conversion of the Predecessor
                           into the Partnership.

                f.         With respect to the Partnership, its General Partner, and the Predecessor,
                           all meeting minutes, resolutions, board or committee packages,
                           presentations, reports, or any other materials reviewed, considered or
                           relied upon in connection with any review, action, decision, vote,
                           determination, or proposal concerning the listing of equity interests in the
                           Partnership on the NASDAQ or any other exchange through any method
                           other than an IPO (“Direct Listing”), including any materials provided or


                                                    -19-
         Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 20 of 28



                       prepared by investment banks or financial advisors and proposed
                       engagement terms or underwriting fees for a Direct Listing.

               g.      With respect to the Partnership, its General Partner, and the Predecessor,
                       all documents or correspondence concerning payments of distributions or
                       dividends by the Partnership to any limited partners, unit holders, or
                       affiliates of the Partnership or any shareholders or affiliates of the
                       Predecessor.

               A true copy of Plaintiffs’ demand letter dated December 4, 2019 is attached

hereto as Exhibit A and incorporated herein by reference.

               Given the limited time period involved, Plaintiffs’ requests will not result in any

undue burden on the Partnership. Nevertheless, before filing suit, Plaintiffs offered to address

any issues concerning any undue burden but the Partnership never raised any such concerns and

instead objected because it claimed there was no basis for seeking the information.

               By letter dated December 12, 2019, the Partnership, through its New York

counsel, refused to comply with Plaintiffs’ demand for inspection.

               On January 13, 2020, in an effort to avoid litigation and at the request of the

Partnership, Plaintiffs served a second letter to the Partnership detailing examples of the factual

circumstances supporting Plaintiffs’ concerns about the Partnership’s mismanagement and

breaches of legal duties.

               By letter dated January 27, 2020, the Partnership again rejected Plaintiffs’

demand for inspection, refusing to provide a single document in response.

               On February 19, 2020, Plaintiffs sent a third letter to the Partnership seeking

information concerning certain criminal matters involving the Partnership’s CEO and Chairman

of the Board, Frangou and requesting that the Partnership produce documents relating to:

               a.      Criminal investigations, allegations, or charges brought against Angeliki
                       Frangou or any entities owned by, in whole or in part, or affiliated with
                       Angeliki Frangou from January 2015 to the present (collectively, the
                       “Criminal Matters”).


                                               -20-
         Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 21 of 28



               b.      With respect to the Partnership, its General Partner, or Navios Maritime
                       Containers, Inc., all meeting minutes, resolutions, board or committee
                       packages, presentations, reports, or any other materials reviewed,
                       considered or relied upon in connection with or relating to any review,
                       action, decision, vote, resolution, determination, or proposal concerning
                       the Criminal Matters.

               A true copy of Plaintiffs’ demand letter dated February 19, 2020 is attached

hereto as Exhibit B and incorporated herein by reference.

               On March 3, 2020, six days after the Partnership’s response deadline had expired

and after Plaintiffs were forced to send another letter prompting a response, the Partnership sent

a letter categorically refusing to produce any materials responsive to Plaintiffs’ third demand

letter or any of the requests previously submitted.

               Plaintiffs’ counsel also had multiple conversations with counsel for the

Partnership and repeatedly asked to discuss the documents demands to address any issues

regarding scope or burden. The Partnership refused to discuss the documents by phone and

instead tried to delay the process.

I.     Compliance with Demand Requirements.

               The Demand Letters complied with the form and manner requirements under the

Marshall Islands Limited Partnership Act and the LP Agreement. The Demand Letters were

made under oath, included proof of Plaintiffs’ beneficial ownership of Partnership interests and

were signed under oath.

               Moreover, the Demand Letters set forth proper purposes reasonably related to

Plaintiffs’ interests as limited partners of the Partnership. Specifically, the Demand Letters state

eight proper purposes, each of which is valid:

               a.      Investigating potential wrongdoing, mismanagement, and breaches of
                       fiduciary duties by members of the Board, executive officers, the General
                       Partner, and others in connection with the events, circumstances, and
                       transactions described above;


                                                 -21-
         Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 22 of 28



               b.      Investigating the scope and extent of the conflicts of interest that may have
                       contributed to the events, circumstances, and transactions described above;

               c.      Valuing the Partnership and its respective units;

               d.      Determining whether the Amended and Restated Plan of Conversion and
                       Direct Listing were properly presented to the Board for approval and, if
                       so, whether the Board issued formal approval and properly discharged its
                       duties of due care and loyalty in considering those actions;

               e.      Valuing the synergies and relative benefits to the Partnership’s affiliates
                       and related companies that resulted or was forecasted from the
                       Predecessor’s use of a Direct Listing;

               f.      Assessing the ability of the Partnership’s Board to consider, impartially, a
                       demand for action (including a request for permission to file a derivative
                       lawsuit on the Partnership’s behalf) related to the items described in the
                       Demand and this response letter;

               g.      Performing the appropriate actions in the event that the members of the
                       Board did not properly discharge their fiduciary duties, including the
                       preparation and filing of a stockholder lawsuit; and

               h.      Investigating the determinations, if any, by the Predecessor, the
                       Partnership, the Board, executive officers, the General Partner, any
                       committee or sub-committee, or others concerning whether the
                       Conversion, Amended and Restated Plan of Merger, or Direct Listing
                       were fair to and in the best interests of the relative constituencies including
                       the Predecessor, its shareholders, the Partnership, and its converted
                       unitholders, as well as the basis for such determinations.

               In short, there is ample basis to support Plaintiffs’ books and record demands. The

Board’s misguided decisions and lack of diligence associated with pursuing the Direct Listing,

the Board’s disregard of the shareholder-approved Plan of Conversion and breach of the

Predecessor’s representations to potential investors, and Frangou’s and the General Partner’s

continued mismanagement post-conversion, including the use of self-interested deals through

which the Partnership’s assets are being diverted into affiliated entities, all support the

conclusion that serious concerns exist regarding mismanagement of the Partnership, which

justifies further investigation into the matters specified in Plaintiffs’ Demand Letters.




                                                -22-
          Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 23 of 28



               Moreover, the discrete categories of documents requested by Plaintiffs directly

relate to Plaintiffs’ proper purposes for inspection. For example, with respect to their proper

purpose of investigating the scope and extent of the Partnership’s and Board’s conflicts of

interest, Plaintiffs seek copies of the Partnership’s agreements with affiliated entities and

documents concerning payments to affiliates or shareholders of affiliates. With respect to the

proper purpose of investigating whether the Board properly and impartially determined that the

Conversion, Amended Plan of Conversion, or Direct Listing were fair to and in the best interests

of the Predecessor and its shareholders, Plaintiffs seek the materials reviewed, considered, or

relied upon by the Board’s directors concerning those matters. With respect to their proper

purpose of valuing their interests, Plaintiffs seek the Partnership’s financial statements and

general ledgers. In sum, each of the categories of information sought by Plaintiffs is narrowly

tailored to a proper purpose and should be made available by the Partnership.

               Accordingly, Plaintiffs seek an order requiring the Partnership to produce all of

the requested documents so that Plaintiffs can, among other things, properly evaluate the

suitability of directors, the Board’s prior conduct (including any wrongdoing or

mismanagement), the criminal allegations involving Frangou, the Board’s diligence and

decisions regarding those criminal allegations and the various transactions described herein, and

communicate about those issues with other Partnership investors.

             COUNT 1: COMPEL INSPECTION OF BOOKS AND RECORDS
                (Breach of Section 3.4 of the LP Agreement and Section 32 of
                       the Marshall Islands Limited Partnership Act)

               Plaintiffs repeat and incorporate each and every allegation set forth above as if

fully set forth herein.

               Plaintiffs—both of which are limited partners of the Partnership and have been

unit holders of the Partnership and its Predecessor at all times relevant to the allegations and


                                              -23-
          Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 24 of 28



claims in this Complaint—made demands to inspect certain books and records of the Partnership

for purposes reasonably related to their interests as limited partners.

                Pursuant to Section 3.4 of the LP Agreement, Plaintiffs are entitled to review the

Partnership’s books and records upon written request stating any purpose reasonably related to

Plaintiffs’ interests as unit holders of the Partnership.

                Section 3.4 of the LP Agreement provides, in relevant part, that:

                (a)     In addition to other rights provided by this Agreement or by
                        applicable law, and except as limited by Section 3.4(b), each
                        Limited Partner shall have the right, for a purpose reasonably
                        related to such Limited Partner’s interest as a Limited Partner in
                        the Partnership, upon reasonable written demand and at such
                        Limited Partner’s own expense, to:

                        (i)     have furnished to him a current list of the name and last
                                known business, residence or mailing address of each
                                Partner;

                        (ii)    obtain true and full information regarding the amount of
                                cash and a description and statement of the Net Agreed
                                Value of any other Capital Contribution by each Partner
                                and which each Partner has agreed to contribute in the
                                future, and the date on which each became a Partner;

                        (iii)   have furnished to him a copy of this Agreement and the
                                Certificate of Limited Partnership and all amendments
                                thereto, together with a copy of the executed copies of all
                                powers of attorney pursuant to which this Agreement, the
                                Certificate of Limited Partnership and all amendments
                                thereto have been executed;

                        (iv)    obtain true and full information regarding the status of the
                                business and financial condition of the Partnership Group;
                                and

                        (v)     obtain such other information regarding the affairs of the
                                Partnership as is just and reasonable.




                                                  -24-
          Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 25 of 28



               (b)     The Board of Directors may keep confidential from the Limited
                       Partners, for such period of time as the Board of Directors deems
                       reasonable,

                       (i)     any information that the Board of Directors reasonably
                               believes to be in the nature of trade secrets or

                       (ii)    other information the disclosure of which the Board of
                               Directors in good faith believes (A) is not in the best
                               interests of the Partnership Group, (B) could damage the
                               Partnership Group or (C) that any Group Member is
                               required by law or by agreement with any third party to
                               keep confidential (other than agreements with Affiliates of
                               the Partnership the primary purpose of which is to
                               circumvent the obligations set forth in this Section 3.4).

LP Agreement § 3.4.

               Pursuant to Section 32 of the Marshall Islands Limited Partnership Act, Plaintiffs

are similarly entitled to review the Partnership’s books and records upon written request, stating

any purpose reasonably related to Plaintiffs’ interests as unit holders of the Partnership.

               Section 32 of the Marshall Islands Limited Partnership Act provides, in relevant

part, that:

               Each limited partner has the right, subject to such reasonable
               standards (including standards governing what information and
               documents are to be furnished, at what time and location and at
               whose expense) as may be set forth in the partnership agreement or
               otherwise established by the general partners, to obtain from the
               general partners from time to time upon reasonable demand for any
               purpose reasonably related to the limited partner’s interest as a
               limited partner: (i) true and full information regarding the status of
               the business and financial condition of the limited partnership; (ii)
               promptly after becoming available, a copy of the limited
               partnership’s financial statements or income tax returns, if
               applicable, for each year; (iii) a current list of the name and last
               known business, residence or mailing address of each partner; (iv)
               a copy of any written partnership agreement and certificate of
               limited partnership and all amendments thereto, together with
               executed copies of any written powers of attorney pursuant to
               which the partnership agreement and any certificate and all



                                                -25-
          Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 26 of 28



               amendments thereto have been executed; (v) true and full
               information regarding the amount of cash and a description and
               statement of the agreed value of any other property or services
               contributed by each partner and which each partner has agreed to
               contribute in the future, and the date on which each became a
               partner; and (vi) other information regarding the affairs of the
               limited partnership as is just and reasonable.

Marshall Islands Limited Partnership Act § 32(2)(a).

               The Marshall Islands Limited Partnership Act further provides that it “shall be

applied and construed to make the laws of the Marshall Islands, with respect to the subject matter

hereof, uniform with the laws of the State of Delaware of the United States of America” and that

“[i]nsofar as it does not conflict with any other provision of this Act, or the decisions of the High

and Supreme Courts of the Republic of the Marshall Islands which takes precedence, the

nonstatutory law of the State of Delaware is hereby adopted as the law of the Marshall Islands.”

Id. § 66(5).

               The documents identified in the Demand Letters fall within the scope of Section

3.4 of the LP Agreement and Section 32 of the Marshall Islands Limited Partnership Act, and

Plaintiffs have complied fully with all requirements under both the LP Agreement and the

Marshall Islands Limited Partnership Act concerning the form and manner of making a demand

for inspection of the Partnership’s books and records.

               Through their Demand Letters, Plaintiffs have identified a credible basis from

which to infer that there are reasonable grounds to suspect mismanagement that warrants further

investigation. Plaintiffs’ Demand Letters stated purposes reasonably related to their interests as

unit holders of the Partnership, and the documents identified therein are essential for that

purpose. In addition, Plaintiffs have offered to pay any reasonable, statutorily prescribed costs

associated with their demands.




                                                -26-
         Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 27 of 28



               The Partnership has wrongfully, and in bad faith, refused to provide Plaintiffs

access to any of the books and records requested in their Demand Letters, depriving Plaintiffs of

their inspection rights and in the process breaching the LP agreement and violating the Marshall

Islands Limited Partnership Act.

               Plaintiffs are therefore entitled to apply to this Court for an order compelling

inspection of the Partnership’s corporate books and records.

               Plaintiffs seek an order based on Section 3.4 of the LP Agreement and Section 32

of the Marshall Islands Limited Partnership Act directing the Partnership to produce the

requested records.

               Plaintiffs have no adequate remedy at law.

                                   PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs pray for entry of judgment as follows:

               A.     A judicial declaration declaring that Defendant violated Plaintiffs’
                      statutory rights under Section 32 of the Marshall Islands Limited
                      Partnership Act by failing to provide the documents and information
                      requested by Plaintiffs’ Demand Letters;

               B.     A judicial declaration that Defendant breached Section 3.4 of the LP
                      Agreement by failing to provide the documents and information requested
                      by Plaintiffs’ Demand Letters;

               C.     An order requiring the Partnership or its General Partner to promptly
                      permit the inspection and copying of true copies of the requested books
                      and records as set forth in Plaintiffs’ Demand Letters and this Complaint;

               D.     An order directing the Partnership to pay Plaintiffs’ reasonably incurred
                      fees and costs in connection with this litigation; and

               E.     Such other and further relief as this Court deems just and proper.




                                              -27-
       Case 1:20-cv-02290-LJL Document 1 Filed 03/13/20 Page 28 of 28



DATED: March 13, 2020

                                           Respectfully submitted,

                                           BAKER BOTTS LLP


                                           By: /s/ Brian Kerr
                                                BRIAN KERR
                                           Attorney for Plaintiffs THE MANGROVE
                                           PARTNERS MASTER FUND, LTD., and
                                           683 CAPITAL PARTNERS, LP




                                    -28-
